Exhibit 10.77
AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING) (this
“Amendment”) is entered into as of March 26, 2010 (the “Amendment Effective
Date”), by and among FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware
Corporation, and FRANKLIN CREDIT HOLDING CORPORATION, a Delaware corporation
(each, a “Borrower” and collectively “Borrowers”), THE FINANCIAL INSTITUTIONS
PARTY HERETO AS LENDERS (each, a “Lender” and collectively, the “Lenders”) and
THE HUNTINGTON NATIONAL BANK, a national banking association (“Huntington”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”). This
Amendment amends and modifies a certain Amended and Restated Credit Agreement
(Licensing) dated as of March 31, 2009 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) by and among
Borrowers, the Lenders, the Administrative Agent and Issuing Bank. Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
RECITALS:
A. As of March 31, 2009, Borrowers, the Lenders, the Administrative Agent and
Issuing Bank executed the Credit Agreement setting forth the terms of certain
extensions of credit to the Borrower; and
B. As of March 31, 2009, Borrowers executed and delivered to the Administrative
Agent, inter alia, a Revolving Promissory Note (Licensing) in the original
principal sum of Two Million Dollars ($2,000,000);
C. As of March 31, 2009, and at various other times, Borrowers executed and
delivered to the Administrative Agent, inter alia, one or more Applications and
Agreements for Letter of Credit in connection with Issuing Bank’s issuance of
Letters of Credit for the account of one or more of the Borrowers; and
D. As of March 31, 2009, the Borrower executed and delivered to the
Administrative Agent, inter alia, a Commercial Draw Note (Licensing) note in the
original principal sum of Five Million Dollars ($5,000,000); and
E. Borrowers have requested that the Lenders, the Administrative Agent and the
Issuing Bank extend the Termination Date in respect of the Revolving Loan and
the Revolving Loan Commitment and the Letters of Credit and the Letter of Credit
Commitment for one year, and the Draw Loan and the Draw Loan Commitment for
sixty days, and amend and modify certain terms and covenants in the Credit
Agreement, and Huntington Finance, LLC, in its capacity as the Lender and risk
participant and Huntington, in its capacity as the Administrative Agent and the
Issuing Bank, is willing to do so upon the terms and subject to the conditions
contained herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. The definitions of “Draw Loan Commitment” and “Termination Date”, set forth
in Section 1.01, “Certain Defined Terms,” of the Credit Agreement are hereby
amended to recite as follows:
“Draw Loan Commitment” shall mean, as to any Lender, the lesser of (i) the
Commitment of such Lender to make a Draw Loan Advance as set forth on
Schedule 1, or (ii) the aggregate fair market value of the Guarantor Collateral,
in the case of (A) real Property, multiplied by 70%, and (B) other Property,
multiplied by an advance rate satisfactory to the Administrative Agent in its
good faith discretion, less in each instance the amount of any prior Mortgage or
Lien thereon. The maximum aggregate amount of the Draw Loan Commitments of all
Lenders is $4,000,000.
“Termination Date” shall mean (i) in respect of the Revolving Loan and the
Revolving Loan Commitment and the Letters of Credit and the Letter of Credit
Commitment March 31, 2011, and (ii) in respect of the Draw Loan and the Draw
Loan Commitment May 31, 2010, and in each of clause (i) and (ii) above, such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
2. Section 7.05, “Restricted Payments,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:
Section 7.05 Restricted Payments. No Borrower shall make or declare any
Restricted Payment without the prior written consent of the Administrative
Agent, other than FCMC shall, to the extent permitted by applicable law, no less
frequently than semi-annually, within forty-five days after each June 30th and
December 31 of each calendar year, make pro-rata dividends, distributions and
payments to (i) its shareholders in respect of unpledged Equity Interests and
(ii) the administrative agent for the benefit of the lenders under the Legacy
Loans Credit Agreement and related loan documents (to the extent of the
percentage applicable to the Equity Interests in FCMC pledged to such
administrative agent under the Legacy Loan Credit Agreement); provided, however,
that no such dividend, distribution or payment shall be made if, after giving
effect to the same, a Default or an Event of Default shall exist.
3. Schedule 1, “Commitment of Lenders,” to the Credit Agreement is hereby
amended and replaced with the Schedule 1 attached to this Amendment.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Conditions of Effectiveness. This Amendment shall become effective as of the
Amendment Effective Date, upon satisfaction of all of the following conditions
precedent:
(a) The Administrative Agent shall have received execution and delivery of, by
all parties signatory thereto, originals, or completion as the case may be, to
the satisfaction of the Lender and its counsel, containing such information
requested by the Lender and its counsel and reflecting the absence of any
material fact or issues and in all respect satisfactory to the Lender, each of
the following Loan Documents:

  (i)  
Three duly executed originals of this Amendment, and
    (ii)  
One duly executed original Amended and Restate Commercial Draw Note (Licensing)
in the amount of $4,000,000;

(b) The Administrative Agent shall have received a fee in respect of this
Amendment in the amount of $50,000; and
(c) The representations contained in the immediately following paragraph shall
be true and accurate.
5. Representations and Warranties. Each Borrower represents and warrants to the
Administrative Agent and each Lender as follows: (a) after giving effect to this
Amendment, each representation and warranty made by or on behalf of such
Borrower in the Credit Agreement and in any other Loan Document is true and
correct in all respects on and as of the date hereof as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to a date prior hereto; (b) the execution, delivery and
performance by such Borrower of this Amendment and each other Loan Document have
been duly authorized by all requisite corporate or organizational action on the
part of such Borrower and will not violate any Requirement of Law applicable to
each Borrower; (c) this Amendment has been duly executed and delivered by each
Borrower, and each of this Amendment, the Credit Agreement and each other Loan
Document as amended hereby constitutes the legal, valid and binding obligation
of each Borrower, enforceable against such Borrower in accordance with the terms
thereof; and (d) no event has occurred and is continuing, and no condition
exists, which would constitute an Event of Default or a Default.
6. Ratification and Reaffirmation. Each Borrower agrees (i) that all the
obligations, indebtedness and liabilities of such Borrower to the Administrative
Agent and the Lenders under the Credit Agreement are the valid and binding
obligations of such Borrower; (ii) that the obligations, indebtedness and
liabilities of such Borrower evidenced by each Note executed and delivered by
such Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects; and (iii) that the Liens and security interests granted to the
Administrative Agent with respect to the Obligations as security for all
obligations and liabilities of such Borrower under the Credit Agreement, each
Application and Agreement for Letter of Credit and the Revolving Loan Note are
valid and binding and are hereby ratified and confirmed in all respects.

 

- 3 -



--------------------------------------------------------------------------------



 



7. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Amended and Restated
Credit Agreement (Licensing),” “Credit Agreement,” “Agreement,” the prefix
“herein,” “hereof,” or words of similar import, and each reference in the Loan
Documents to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby. (b) Except to the extent amended or modified
hereby, all of the representations, warranties, terms, covenants and conditions
of the Credit Agreement and the other Loan Documents shall remain as written
originally and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed, and nothing herein shall affect,
modify, limit or impair any of the rights and powers which the Administrative
Agent may have hereunder or thereunder. Nothing in this Amendment shall
constitute a novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any of the Administrative Agent’s or
any Lender’s rights under, or of any other term or provisions of, the Credit
Agreement or any other Loan Document, or of any term or provision of any other
instrument referred to therein or herein or of any transaction or future action
on the part of any Borrower which would require the consent of the Lender.
8. Waiver and Release of All Claims and Defenses. Each Borrower hereby forever
waives, relinquishes, discharges and releases all defenses and claims of every
kind or nature, whether existing by virtue of state, federal, or local law, by
agreement or otherwise, against the Administrative Agent and the Lenders, and
all of their successors, assigns, directors, officers, shareholders, agents,
employees and attorneys, the Obligations or the Collateral, whether previously
or now existing or arising out of or related to any transaction or dealings
between the Administrative Agent, any Lender and any Borrower or any of them,
which any Borrower may have or may have made at any time up through and
including the date of this Amendment, including without limitation, any
affirmative defenses, counterclaims, setoffs, deductions or recoupments, by any
Borrower, and all of their representatives, successors, assigns, agents,
employees, officers, directors and heirs. “Claims” includes all debts, demands,
actions, causes of action, suits, dues, sums of money, accounts, bonds,
warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.
9. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.

 

- 4 -



--------------------------------------------------------------------------------



 



10. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
11. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.
12. Costs and Expenses. Each Borrower agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.
13. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.
14. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
15. Patriot Act Notice. The Administrative Agent hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow the Administrative Agent to identify each Borrower in accordance
with the Act.
[Signature Page Follows.]

 

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders and
Issuing Bank have hereunto set their hands as of the date first set forth above.

                      BORROWERS:    
 
                    FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
                    By:   /s/ Thomas J. Axon                  
 
      Name:   Thomas J. Axon    
 
      Title:   President    
 
                    FRANKLIN CREDIT HOLDING CORPORATION    
 
                    By:   /s/ Thomas J. Axon                  
 
      Name:   Thomas J. Axon    
 
      Title:   President    
 
                    ADMINISTRATIVE AGENT AND ISSUING BANK:    
 
                    THE HUNTINGTON NATIONAL BANK    
 
                    By:   /s/ David Abshier                  
 
      Name:   David Abshier    
 
      Title:   Authorized Signer    
 
                    LENDER AND RISK PARTICIPANT:    
 
                    HUNTINGTON FINANCE, LLC    
 
                    By:   /s/ Donald R. Kimble                  
 
      Name:   Donald R. Kimble    
 
      Title:   President    

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
(Licensing)

 

 



--------------------------------------------------------------------------------



 



REAFFIRMATION AND CONSENT OF GUARANTORS
Each of the undersigned (individually, a “Guarantor” and collectively, the
“Guarantors”), being a guarantor of the indebtedness of FRANKLIN CREDIT
MANAGEMENT CORPORATION and FRANKLIN CREDIT HOLDING CORPORATION (each, a
“Borrower” and collectively “Borrowers”) to THE FINANCIAL INSTITUTIONS PARTY
HERETO AS LENDERS (each, a “Lender” and collectively, the “Lenders”) and THE
HUNTINGTON NATIONAL BANK, a national banking association, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”, pursuant to one or more
certain guaranty agreements in favor of the Administrative Agent, hereby
(i) consents to the terms, conditions and execution of the above Amendment No. 1
to Amended and Restated Credit Agreement (Licensing), (ii) reaffirms each
warranty, representation, covenant and agreement made by such Guarantor in one
or more guaranty agreements executed and delivered to the Administrative Agent,
and (iii) agrees that such Guarantor’s rights and obligations shall be
continuing as provided in each such guaranty agreements and that said guaranty
agreements shall remain as written originally and continue in full force and
effect in all respects, in each case with respect to the Obligations under the
Credit Agreement, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement (Licensing).

            /s/ Thomas J. Axon       Thomas J. Axon   

            JAMES THOMAS REALTY, LLC,
a New York limited liability company
      By:   /s/ Thomas J. Axon         Thomas J. Axon, Member   

            HARRISON STREET REALTY CORP.,
a New York corporation
      By:   /s/ Thomas J. Axon         Thomas J. Axon, President   

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
(Licensing)

 

 



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS OF LENDERS
Letter of Credit Commitment: Huntington Finance, LLC, as risk participant, 100%
— $6,500,000, and The Huntington National Bank, as issuing bank.
Draw Loan Commitment: Huntington Finance, LLC, as Lender, 100% — $4,000,000.
Revolving Loan Commitment: Huntington Finance, LLC, as Lender — 100%—
$2,000,000.

 

 